     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1944 Page 1 of 34



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     ADAM WEITSMAN; UPSTATE                             Case No.: 19-CV-461 JLS (AHG)
       SHREDDING, LLC, a New York limited
12                                                        ORDER (1) GRANTING IN PART
       liability company; WEITSMAN
                                                          PLAINTIFFS’ REQUEST FOR
13     SHREDDING, LLC, a New York limited                 DAMAGES; AND (2) GRANTING IN
       liability company; and WEITSMAN                    PART PLAINTIFFS’ REQUEST FOR
14                                                        A PERMANENT INJUNCTION
       RECYCLING, LLC, a New York limited
15     liability company,
                                                          (ECF Nos. 98, 99, 103, 104, 108)
16                                      Plaintiffs,
17     v.
18     ROBERT ARTHUR LEVESQUE, III,
19                                     Defendant.
20
21           Presently before the Court are Plaintiffs Adam Weitsman; Upstate Shredding, LLC;
22     Weitsman Shredding, LLC; and Weitsman Recycling, LLC’s (collectively, “Plaintiffs”)
23     Third Supplemental Brief in Support of Motion for Default Judgment and Injunction (“3d
24     Supp. Br.,” ECF No. 98), Amended Third Supplemental Brief in Support of Motion for
25     Default Judgment and Injunction (“Am. 3d Supp. Br.,” ECF No. 99), Fourth Supplemental
26     Brief in Support of Motion for Permanent Injunction (“4th Supp. Br.,” ECF No. 103), Fifth
27     Supplemental Brief in Support of Motion for Permanent Injunction (“5th Supp. Br.,” ECF
28     No. 104), and Sixth Supplemental Brief in Support of Motion for Permanent Injunction

                                                      1
                                                                                  19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1945 Page 2 of 34



1      (“6th Supp. Br.,” ECF No. 108). Also before the Court is Plaintiffs’ Notice of Lodging
2      (“Not. of Lodging,” ECF No. 94), attached to which is Plaintiffs’ Proposed Order Granting
3      Permanent Injunction (“Proposed Order,” ECF No. 94-1).
4             The Court initially vacated the hearing on this matter and took it under submission
5      without oral argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 101. However,
6      after Plaintiffs requested a status conference in their Fifth Supplemental Brief, the Court
7      held a hearing on November 5, 2020,1 after which the Court again took this matter under
8      submission. See ECF No. 106. Having carefully reviewed Plaintiffs’ pleadings, briefs,
9      supporting evidence, and the law; considered the Parties’ arguments during the November
10     5, 2020 hearing; and weighed the relevant factors, the Court GRANTS IN PART
11     Plaintiffs’ damages requests and GRANTS IN PART Plaintiffs’ request for permanent
12     injunctive relief, as follows.
13                                              BACKGROUND
14            The Parties are familiar with the relevant allegations, evidence, and procedural
15     history of this case.      For the sake of brevity, the Court incorporates the thorough
16     Background section contained in its February 14, 2020 Order, see ECF No. 97 at 2–7, and
17     sets forth below only the new evidence and developments in the case.
18            On June 7, 2019, Plaintiffs requested that the Clerk of the Court enter default as to
19     Defendant, see ECF No. 86, and the Clerk entered default on June 7, 2019, see ECF No.
20     87. On July 8, 2019, Plaintiffs filed a motion for default judgment. See ECF No. 89
21
22
       1
         The Court notes that Defendant appeared at the November 5, 2020 hearing. See ECF No. 106. During
23     the hearing, Plaintiffs’ counsel questioned whether Defendant had a right to participate in the hearing.
24     The Court believes Defendant did have the right to appear at and participate in a hearing concerning the
       issue of damages after entry of default judgment. See, e.g., Rubicon Glob. Ventures, Inc. v. Chongqing
25     Zongshen Grp. Imp./Exp. Corp., 226 F. Supp. 3d 1141, 1147 (D. Or. 2016) (citing B. Finberg, Annotation,
       Defaulting Defendant’s Right to Notice and Hearing as to Determination of Amount of Damages, 15
26     A.L.R.3d 586 (1967); Henry v. Sneiders, 490 F.2d 315, 318 (9th Cir. 1974); Oire Or. C, LLC v. Yaldo,
       No. CV 08-724-ST, 2008 WL 5071709, at *1 (D. Or. Nov. 25, 2008)). At any rate, Defendant offered no
27     evidence on the issue of damages and spoke only to liability, which has already been determined.
28     Accordingly, whether or not Defendant had participated in the November 5, 2020 hearing, the Court’s
       disposition of this matter would have been the same.

                                                          2
                                                                                           19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1946 Page 3 of 34



1      (“Default Mot.”). Plaintiffs filed supplemental briefs on August 22, 2019, and January 13,
2      2020. See ECF Nos. 90, 95. Defendant did not oppose the Default Motion.
3             On February 14, 2020, this Court issued its Order (1) Granting in Part and Denying
4      in Part Plaintiffs’ Motion for Default Judgment, (2) Denying Without Prejudice Plaintiffs’
5      Request for a Permanent Injunction, and (3) Denying as Moot Plaintiffs’ Request for an
6      In-Person Status Conference. See ECF No. 97. The Court determined it had jurisdiction
7      over this matter, see id. at 8–11, and, after weighing the factors set forth in Eitel v. McCool,
8      782 F.2d 1470, 1471–72 (9th Cir. 1986), the Court granted Plaintiffs’ request for default
9      judgment as to their first cause of action for defamation and defamation per se but denied
10     Plaintiffs’ motion as to their remaining causes of action, see ECF No. 97 at 11–20.
11            As part of their Default Motion, Plaintiffs sought a permanent injunction
12     “prohibiting Defendant from publishing any more False Statements and compelling him to
13     remove all existing False Statements.”2 Default Mot. at 13 (citing ECF No. 85 (“FAC”) at
14     Prayer ¶ A). Plaintiffs’ First Amended Complaint (“FAC”) also sought general, special,
15     and punitive damages, see FAC at Prayer ¶¶ C–E, but Plaintiffs indicated their intention to
16     brief that issue separately. See Default Mot. at 1, 9–10, 11, 17. The Court concluded that
17     it could not determine on the record as it existed, without Plaintiffs having quantified their
18     damages, whether those damages would provide an adequate remedy at law. ECF No. 97
19     at 22. Further, the Court indicated it had concerns about the constitutionality of a
20     permanent injunction restraining future speech. Id. Accordingly, the Court denied without
21     prejudice Plaintiffs’ requested injunction and set a briefing schedule for a supplemental
22     motion concerning Plaintiffs’ requests for damages and injunctive relief. Id. at 23.
23            In accordance with the Court’s February 14, 2020 Order, Plaintiffs filed their Third
24     Supplemental Brief on February 27, 2020. See ECF No. 98. On February 28, 2020, they
25     ///
26
27     2
         Plaintiffs’ First Amended Complaint defines “False Statements” as “all of the false and defamatory
28     statements quoted or otherwise described above.” ECF No. 85 ¶ 30. This Order further addresses and
       defines the “False Statements” infra at 29–30.

                                                        3
                                                                                        19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1947 Page 4 of 34



1      filed an Amended Third Supplemental Brief. See ECF No. 99.3 In the Amended Third
2      Supplemental Brief, Plaintiffs seek (1) a permanent injunction, (2) general/presumed
3      damages in the amount of $800,000; and (3) punitive damages in the amount of $200,000.
4      Id. at 2. Plaintiffs submit three declarations to support these requests.
5             The Declaration of Adam Weitsman (ECF No. 99-1, “Weitsman Decl.”) avers that
6      all of the False Statements published by Defendant are false and defamatory. Id. ¶ 5.
7      Defendant has directed these False Statements to local and national news and media
8      agencies, the New York State Police, the Federal Bureau of Investigations, NBC, the Crime
9      Watch Daily, industry groups, and Mr. Weitsman’s competitors via “tagging.” Id. ¶ 6.
10     “[L]ikely several hundred thousands and potentially millions” of people have seen
11     Defendant’s publicly viewable False Statements over the past four years. Id.
12            “The scrap metal industry generally relies approximately 90% on reputation and the
13     remaining 10% on price.” Id. ¶ 9. But many scrap metal vendors have stopped doing
14     business with Plaintiffs since Defendant began publishing the False Statements, despite not
15     making any complaints about service or price-related issues. Id. ¶ 12. And while Mr.
16     Weitsman formerly received “numerous industry awards in the past,” he has not since
17     Defendant began publishing the defamatory statements. Id. ¶ 11. At least three of
18     Plaintiffs’ largest competitors are aware of the False Statements, and one of Plaintiffs’ main
19     competitors printed the False Statements out and distributed them to Plaintiffs’ customers.
20     Id. ¶ 8. In light of the foregoing, Mr. Weitsman believes people within his industry, both
21     locally and nationally, “believe some or all of the false statements.” Id. ¶ 13.
22            Mr. Weitsman and his family genuinely fear for their lives in light of Defendant’s
23     acts, which include posting pictures of Mr. Weitsman’s wife and minor children and
24     making public threats. Id. ¶ 14. They have cut down on their family vacations due to
25     “Defendant’s defamation campaign.” Id. ¶ 17. Mr. Weitsman also has become less social
26
27     3
        It appears that the two briefs are substantively identical, but the Amended Third Supplemental Brief
28     contains tables of contents and authorities. Compare ECF No. 98 with ECF No. 99. Accordingly, the
       Court will cite to the Amended Third Supplemental Brief throughout this Order.

                                                        4
                                                                                         19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1948 Page 5 of 34



1      as a result, and for more than a year he completely disengaged from social media and
2      stopped going out socially in public. Id. ¶¶ 15, 17. Mr. Weitsman “ha[s] suffered and will
3      continue to suffer public humiliation, extreme emotional distress, anxiety, depression,
4      stomachaches, headaches, muscle pain, lack of sleep, lack of desire to eat, emotional pain
5      and suffering, anguish, and loss of self-esteem.”       Id. ¶ 15.   He has seen medical
6      professionals for both “physical ailments and stress caused by Defendant’s years of daily
7      torment online,” and he has incurred expenses as a result. Id. ¶ 21. For more than three
8      years, Mr. Weitsman “ha[s] spent the first 5 hours of every day stressing about Defendant’s
9      False Statements, who is seeing them, and the damage it was causing [his] reputation.” Id.
10     ¶ 16. This negative state of mind has impacted his home and marital life. Id. ¶ 18.
11           Despite a temporary order of protection, felony complaint, and arrest warrant,
12     Defendant has not stopped publishing the False Statements. Id. ¶ 23. Mr. Weitsman has
13     communicated with Facebook, and it is his understanding that Facebook will not take any
14     action to remove Defendant’s False Statements without a permanent injunction. Id. ¶ 24.
15     Plaintiffs “have also incurred significant costs for public relations management, Internet
16     search engine optimization costs, and increased pay to employees at [Weitsman Shredding,
17     LLC], in order to identify, defend, and mitigate/defend against Defendant’s defamation
18     campaign of 3.5 years.” Id. ¶ 22.
19           The Declaration of Stephen J. Donnelly (ECF No. 99-2, “Donnelly Decl.”) details
20     some of those public relations expenses. Mr. Donnelly is the president and owner of
21     Dynamic Innovation Group, LLC (“Dynamic”), a public relations company. Id. ¶ 4.
22     Plaintiffs’ professional relationship with Dynamic started in 2002 but changed significantly
23     in 2016 as a result of Defendant’s conduct. Id. ¶ 5. Mr. Donnelly has “never seen anything
24     like Defendant’s infatuation and attacks on Plaintiffs” in his sixteen years in the public
25     relations industry. Id. ¶ 6. Mr. Donnelly’s company monitors Defendant’s defamatory
26     posts daily, reporting them and contacting websites as needed to assist with Plaintiffs’
27     public relations needs. Id. ¶ 7. When Dynamic first began addressing these issues for
28     Plaintiffs, Defendant’s “posts were increasingly visible on the Google Search Results

                                                    5
                                                                                 19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1949 Page 6 of 34



1      Page,” but Dynamic was “relatively successful” in mitigating that harm. Id. ¶ 9; see also
2      id. Exs. 1 & 2.
3            But, the harm extends beyond Plaintiffs’ online presence. Id. ¶ 8. Mr. Donnelly has
4      had to engage in “additional face-to-face, grassroots, local, ‘offline’ approaches” to put the
5      False Statements to rest. Id. From June 1, 2018 through February 1, 2020, Plaintiffs have
6      paid Dynamic $128,000 for public relations services solely devoted to addressing
7      Defendant’s False Statements. Id. ¶ 10; see also id. Ex. 3. Given the volume of work,
8      Dynamic could easily have charged double its monthly fees, but gave deference to its
9      “lengthy and friendly relationship” with Plaintiffs. Id. ¶ 10. And, from August 1, 2019 to
10     the present, Dynamic has offered Plaintiffs a “courtesy discount” of $500 per month. Id.
11           At Dynamic’s recommendation, Plaintiffs hired an additional public relations firm,
12     Rosanne Sall Advertising, Inc. (“RSA”), for three months to assist with both the volume
13     of defamatory posts and addressing different contacts at various Internet and media
14     companies. Id. ¶ 11. Dynamic also recommended a specialty search engine optimization
15     (“SEO”) firm, Tarakeet, LLC (“Tarakeet”), to help combat the reputational damage
16     resulting from Defendant’s defamatory posts, which Plaintiffs hired for one year. Id. ¶ 12.
17     Mr. Donnelly does not know how many more years Plaintiffs will require his public
18     relations services or the services of SEOs to reverse the damage caused by Defendant’s
19     defamation, but he estimates that two years after Defendant “ceases his defamatory conduct
20     is a reasonable estimate.” Id. ¶ 13.
21           The Declaration of Catherine Johnson (ECF No. 99-3, “Johnson Decl.”) details some
22     further expenses Plaintiffs have incurred due to Defendant’s False Statements. Ms.
23     Johnson works in accounts payable at Weitsman Recycling, LLC, “handl[ing] payment for
24     all of the Upstate Shredding branded companies.” Id. ¶¶ 2, 5. Since July 2017, Ms.
25     Johnson has assisted with reviewing and compiling all social media postings by Defendant
26     about Plaintiffs and communicating with law enforcement about them. Id. ¶ 6. Because
27     this additional work is not within the scope of Ms. Johnson’s accounts payable
28     responsibilities, Weitsman Shredding, LLC, has incurred overtime expense for Ms.

                                                     6
                                                                                   19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1950 Page 7 of 34



1      Johnson’s time spent on this task. Id. ¶¶ 8, 9. Based on her time entries and payroll records,
2      Ms. Johnson conservatively estimates that Plaintiffs have incurred $19,797.30 in overtime
3      expenses for this monitoring work. Id. ¶ 9; see also id. Ex. 1. Ms. Johnson also provides
4      invoices indicating that Plaintiffs have paid $4,500 to RSA and $175,000 to Tarakeet for
5      their public relations and SEO services, respectively. Id. ¶¶ 10–12; see also id. Exs. 2 &
6      3.
7            Based on Ms. Johnson’s monitoring of Defendant, she believes he “is enrolled in a
8      bachelor’s degree program for digital media at Platt’s College in San Diego, California,”
9      and is actively seeking employment but unemployed. Id. ¶ 15. She has noticed the effect
10     Defendant’s False Statements have had on Mr. Weitsman, who has “become withdrawn at
11     the office,” “exhibit[s] an increase in stress levels at the office,” and has “slowly turned
12     away from visiting potential customers and vendors, due to the embarrassment” he has
13     experienced. Id. ¶ 13. Ms. Johnson lives about 45 minutes away from Owego in
14     Binghamton, New York, but on several occasions, when wearing a “Weitsman” or “Upstate
15     Shredding” shirt, she has been approached by strangers asking if Mr. Weitsman really
16     killed a woman or sells drugs. Id. ¶ 14.
17           On May 21, 2020, Plaintiffs filed a Fourth Supplemental Brief. See ECF No. 103.
18     The Fourth Supplemental Brief is accompanied by the Declaration of Catherine Johnson
19     in Support of Fourth Supplemental Brief in Support of Motion for Permanent Injunction
20     (ECF No. 103-1, “Supp. Johnson Decl.”). Ms. Johnson attaches as exhibits five recent
21     defamatory posts she discovered during her regular monitoring of Defendant’s False
22     Statements. See id. ¶ 3. Plaintiffs claim that these threats and defamatory communications
23     to law enforcement personnel demonstrate the urgency and necessity of granting permanent
24     injunctive relief. See 4th Supp. Br. at 2, 4.
25           The first post reads: “Hey Weitsman, you know, they say never to take delight in the
26     suffering of one’s enemies. But what we are about to do to you, I’m going to savor every
27     single moment of it.” 4th Supp. Br. at 2 (emphasis omitted); Supp. Johnson Decl. Ex. 1.
28     ///

                                                       7
                                                                                   19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1951 Page 8 of 34



1            The second post, from May 10, 2020, reads:
2                   Currently planning to travel to New York where I will be filming
                    one of Adam Weitsman’s human trafficking victims. It is with
3
                    full certainty that I will be traveling back to New York and
4                   should be there on June 5th. I will begin to prepare myself,
                    mentally, physically and financially. “WITH GREAT HOPE” I
5
                    intend to film as many people as possible that are willing to be
6                   filmed, those that are willing to come forward. This will be a
                    documentary that focuses predominantly on Adam Weitsman
7
                    and the mob that supports him in drug/steroids/human
8                   trafficking. Anyone that has spoken to me before has an
                    opportunity to be filmed, if they so choose. There will be many
9
                    revelations, some of which, even I am shocked having listened.
10                  Truly mind blowing things. Things that even seem relatable to
                    Jeffery Epstein.
11
12     4th Supp. Br. at 3 (emphasis omitted); Supp. Johnson Decl. Ex. 2.
13           The third post, from May 2, 2020, notes that Defendant posted a statement to the
14     Spencer Police Department’s Facebook page, which Spencer Police Chief Monteiro
15     deleted. Supp. Johnson Decl. Ex. 3. In the post, Defendant claims that “Monteiro tried to
16     intimidate me,” and told him “to stop talking about Adam Weitsman’s involvement in drug/
17     steroid /child trafficking” and “that he and his friends would have [Defendant] arrested for
18     harassment.” Id. Defendant states that “Spencer Police Department receives a lot of cash,
19     directly from Weitsman. None of the donations have been reported.” Id. He speculates
20     “that Spencer Police Department are more actively in charge of protecting Weitsman’s
21     drug trafficking.” Id. He also notes, “I see that Spencer Police Chief Monteiro was unable
22     to delete my review of his ‘Police’ Department. It is relatively identical to the comment I
23     left on his post, in which he speaks about receiving donations from Drug Dealer/ Steroid
24     Dealer/ Child Pornographer Adam Weitsman.” Id.
25           The fourth post, dated May 4, 2020, indicates that Defendant “[s]poke to Investigator
26     Parker” in the Owego Police Department about “his employee[]s[’] involvement in
27     protecting local drug/ steroid/ child trafficking.” Suppl. Johnson Decl. Ex. 4.
28     ///

                                                    8
                                                                                 19-CV-461 JLS (AHG)
     Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1952 Page 9 of 34



1            Finally, the fifth post, from the same day, indicates that Defendant “just got off the
2      phone with the Mayor of Spencer.” Supp. Johnson Decl. Ex. 5. Defendant claims that the
3      former Owego Police Chief, Karen Vinti, after retiring from the police force and going to
4      work as Mr. Weitsman’s Chief of Security, “was using her Police connections and her role
5      as the former Police Chief to silence me about her employer’s (Adam Weitsman)
6      involvement in drug/ steroids/ human trafficking.” Id.
7            On October 23, 2020, Plaintiffs filed their Fifth Supplemental Brief. See ECF No.
8      104. The Fifth Supplemental Brief requests: (1) that certain amounts previously submitted
9      in support of Plaintiffs’ request for general damages be awarded as “actual damages,” (2)
10     that the Court award double the previously requested general damages, (3) that the Court
11     award double the previously requested punitive damages, and (4) that the Court schedule
12     a conference “at the earliest date available, so that Plaintiffs can emphasize the seriousness
13     of the relief requested.” Id. at 2.
14           In the Fifth Supplemental Brief, Plaintiffs assert that Defendant “has doubled-down
15     on his defamation campaign,” id., “ha[ving] published more than 30 statements on his
16     public Facebook profile that repeat statements this Court has adjudicated as defamatory”
17     since June 2020, id. at 3. The Declaration of Catherine Johnson in Support of Fifth
18     Supplemental Brief in Support of Motion for Permanent Injunction (ECF No. 104-1, “2d
19     Supp. Johnson Decl.”) is accompanied by six exhibits detailing Defendant’s defamatory
20     activity since June 2020.
21           On June 6, 2020, Defendant posted on Facebook that “Adam Weitsman has been the
22     main drug supplier/ human trafficker for over two decades.” 2d Supp. Johnson Decl. Ex.
23     1 at 1. On June 21, 2020, Defendant posted on Facebook that “Drug Trafficker Adam
24     Weitsman . . . and all the other local business owners use the area’s black people as his
25     nickel and dime drug dealers.” Id. at 2. In July 2020, Defendant “published six videos and
26     numerous posts that accuse Plaintiffs of being responsible for the disappearance and death
27     of Michele Harris, and being a trafficker of children and drugs.” 5th Supp. Br. at 3 (citing
28     2d Supp. Johnson Decl. Ex. 2).

                                                     9
                                                                                   19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1953 Page 10 of 34



1          Defendant’s August 2020 Facebook posts are largely devoted to statements about
2    Mr. Weitsman’s alleged trafficking in children. On August 1, 2020, Defendant posted that
3    “I’m the only one that ever spoke out against Adam Weitsman’s drug/ steroids/ bank fraud/
4    human/ child trafficking enterprise.” 2d Supp. Johnson Decl. Ex. 3 at 2. An August 2,
5    2020 post referred to Mr. Weitsman as “the main child trafficker.” Id. at 3. An August 11,
6    2020 post stated: “Adam Weitsman is involved in human trafficking.” Id. at 4. An August
7    12, 2020 post claimed “that Johnson City is giving Child Trafficker Adam Weitsman
8    special tax privileges.” Id. at 5. An August 16, 2020 post reiterated that Weitsman is
9    “heavily involved in the human trafficking element” and noted that this is a “[v]ery prolific
10   type of story among the #TeamWeitsman mob.” Id. at 6. An August 27, 2020 post, which
11   included a video, stated: “I’d like to know why the #Skaneateles School District is allowing
12   drug/ human trafficker Adam Weitsman and his friends access to children. Why exactly
13   are convicted felons/ rapists allowed to mentor kids at the high school? Why is Weitsman
14   allowed to hangout with kids at the elementary school?” Id. at 8. On August 28, 2020,
15   Defendant posted that “one would be vvvverrryyy surprised to learn where Weitsman has
16   his child trafficking operations and whom are involved in it.” Id. at 9. The same day,
17   Defendant published a second post stating: “It is an absolute shame that New Yorkers allow
18   Adam Weitsman to systematically abuse children for the sake of profit and his own sexual
19   gratification.” Id. at 10.
20         On September 1, 2020, Defendant published a Facebook post claiming:
21                In one of those, oh so cringeworthy moments in internet history.
                  Weitsman uses his personal assistant to establish a relationship
22
                  with Adam Wurth, a guy who says that Weitsman had a role in
23                child sex abuse against him. This is EXACTLY what Weitsman
                  does. He uses the public, the media, law enforcement like Karen
24
                  McBride Vinti, his employees, his friends as his little intelligence
25                agents. They all provide him with information. Because again,
                  Weitsman is exactly like Weinstein and Epstein. Exact same
26
                  playbook.
27
28   ///

                                                   10
                                                                                 19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1954 Page 11 of 34



1    2d Supp. Johnson Decl. Ex. 3 at 2. On September 7, 2020, Defendant posted that “Adam
2    Weitsman is associated/ good friends with celebrities that align themselves with his own
3    criminal operations….WHICH AGAIN is major drug/ steroids/ bank fraud/ human and
4    child trafficking.” Id. at 3. On September 12, 2020, Defendant stated: “I don’t care if
5    Michele’s own family have forgotten about her . . . . I’m going to continue to speak the
6    truth about her murder and the disposal of her body at Upstate Shredding.” Id. at 4. This
7    post was accompanied by a link to a YouTube video entitled “Stand Back Remix/ Tribute/
8    Weitsman vs. Levesque 2019.” Id. On September 13, 2020, Defendant stated that Mr.
9    Weitsman “has instead always relied upon illegal crimes like drug trafficking . . . to keep
10   his schemes going.” Id. at 5. The same day, Defendant published a post stating: “Weitsman
11   thinks that I don’t know about his private air strip(s). Remember what I said, Weitsman’s
12   jet is what imports and exports drugs/ steroids etc.” Id. at 6. On September 14, 2020,
13   Defendant posted about Mr. Weitsman’s alleged child trafficking again, stating:
14   “Weitsman’s human trafficking operations were QUITE organized and large. One would
15   be shocked at the PA to NYC pipeline alone…… which actually goes through the Southern
16   Tier of New York, with very little fanfare.” Id. at 7.
17         On October 15, 2020, Defendant posted that “[l]ittle does the public and the Federal
18   Government know that Weitsman conceals much larger Bank Fraud/ Trafficking
19   schemes.” 2d Supp. Johnson Decl. Ex. 5 at 2. In a separate post on the same day,
20   Defendant stated: “Weitsman’s companies never made money, simply a front based upon
21   acquiring Bank loans and to launder drug/ steroids/ human trafficking money.” Id. at 3.
22   An October 17, 2020 post reiterated that Mr. Weitsman “is involved with major child
23   abuse.” Id. at 4.
24         The Fifth Supplemental Brief is also accompanied by the Declaration of Adam
25   Weitsman in Support of Fifth Supplemental Brief in Support of Motion for Permanent
26   Injunction (“Supp. Weitsman Decl.,” ECF No. 104-8). Mr. Weitsman avers:
27                As a result of Defendant’s continued publication of the False
                  Statements since the filing of the February 27, 2020 damages
28

                                                  11
                                                                              19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1955 Page 12 of 34



1                 supplement through the date of this supplement: (1) USS
                  continues to spend twenty-five hundred ($2500.00) dollars per
2
                  month on public relations to address and/or resolve the False
3                 Statements to address the impact of Defendant’s defamation
                  campaign of four-years; (2) I continue to receive phone calls and
4
                  text[] messages from personal friends and third parties asking
5                 about False Statements, and inquiries from them about why the
                  Defendant is contacting them about the False Statements; (3)
6
                  metal and recycling business insiders continue to read the False
7                 Statements, which Defendant continues to post online, and they
                  continue to contact me and other representatives at USS to
8
                  inquire about the False Statements; (4) certain metal and
9                 recycling business contacts, including vendors, continue to
                  refrain from and/or decreased their business with USS; (5) I
10
                  continue to suffer from social anxiety, and because of my
11                increased stress levels and anguish caused by Defendant’s non-
                  stop publication of False Statements, my wife has also been in
12
                  distress, and my family continues to live in fear for our safety
13                because of Defendant’s unstable and bizarre behavior; (6) I have
                  suffered, and will continue to suffer, public humiliation, extreme
14
                  emotional distress, anxiety, depression, stomachaches,
15                headaches, muscle pain, lack of sleep, lack of a desire to eat,
                  emotional pain and suffering, anguish, and loss of self-esteem;
16
                  and (7) I am currently in the Maldives on vacation with my
17                family and friends, and the Defendant is publishing the False
                  Statements on Facebook and Instagram, targeting my family and
18
                  friends while we are here, by publicly asking my friends (on
19                social media) why they are filming “the major drug/ human
                  trafficker Adam Weitsman. How much is he paying yall?”
20
                  Consequently, I have not been able to escape the Defendant’s
21                defamation campaign, even while traveling overseas.
22   Id. ¶ 6 (emphasis in original).4 Mr. Weitsman “continue[s] to spend at least 5 hours of
23   every day stressing about Defendant’s False Statements, who is seeing them, and the
24   damage it continues to cause my reputation.” Id. ¶ 7.
25   ///
26
27
28
     4
       The post referenced in Mr. Weitsman’s Supplemental Declaration is attached as an exhibit to Ms.
     Johnson’s Second Supplemental Declaration. See 2d Supp. Johnson Decl. Ex. 6 at 5–6.

                                                    12
                                                                                   19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1956 Page 13 of 34



1             The Court held a hearing on Plaintiffs’ Supplemental Briefs on November 5, 2020.
2    See ECF No. 106. Defendant appeared at the hearing but spoke briefly only to the issue of
3    liability and presented no evidence relevant to the damages issues presently before this
4    Court.
5             On November 16, 2020, Plaintiffs filed a Sixth Supplemental Brief. See generally
6    ECF No. 108. Plaintiffs note:
7                   In the short time since the November 5 hearing, Defendant . . .
                    has resorted to a new level of aggression in his defamation
8
                    campaign, by directly messaging Adam Weitsman’s employees,
9                   friends, and others with a link to a new video (created by
                    Defendant) accusing Mr. Weitsman of rape, child sex trafficking,
10
                    and related crimes.
11
12   6th Supp. Br. at 2.
13            The Sixth Supplemental Brief is supported by the Declaration of Catherine Johnson
14   in Support of Sixth Supplemental Brief in Support of Motion for Permanent Injunction
15   (ECF No. 108-1, “3d Supp. Johnson Decl.”). Ms. Johnson indicates that, on November 9,
16   2020, Defendant posted the following to his Facebook page:
17                  If today is the last day that I am able to legally remain on the
                    internet. If this was my last post, what would I say? Well none
18
                    other than that I just found out who(m) are involved with Adam
19                  Weitsman in MAJOR CHILD TRAFFICKING. Finally… after
                    all this time, after all these years. I finally found out whom are
20
                    involved with ADAM WEITSMAN of UPSTATE
21                  SHREDDING in organized child trafficking.
22   Id. ¶ 4. On November 12, 2020, Defendant published a publicly available YouTube video
23   titled “Child Trafficking Ring Exposed: La Familia Motorcycle Gang, Bradford County,
24   Adam Weitsman.” See id. ¶ 5. Ms. Johnson provides screenshots of the video, showing
25   that the video had over 8,950 views within twenty-four hours of publication and 16,459
26   views with 74 comments as of the filing of the Sixth Supplemental Brief four days later.
27   See id. ¶¶ 6–7; see also id. Ex. 1. Plaintiffs also submit a transcript of the video prepared
28   by a Certified Reporter. See id. Ex. 2. The video contains many statements alleging that

                                                    13
                                                                                 19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1957 Page 14 of 34



1    Mr. Weitsman is involved in child, human, and/or drug trafficking, see id. at 3, 4, 7, 10,
2    12, 13, 14; and contends that Mr. Weitsman has raped a child, see id. at 3.
3          The Sixth Supplemental Brief is also accompanied by the Declaration of Adam
4    Weitsman in Support of Sixth Supplemental Brief in Support of Motion for Permanent
5    Injunction (“2d Supp. Weitsman Decl.,” ECF No. 108-4). Mr. Weitsman declares that “[he
6    has] received 100s of text messages just like the few exemplars attached to this motion,
7    since November 12th, 2020, when the video was first published,” id. ¶ 7, and he notes that
8    “[t]his Video has been the most humiliating and damaging publication to me, to date,” id.
9    ¶ 8. Mr. Weitsman attaches screenshots of fourteen messages he received from various
10   people alerting him to the presence of the video and/or expressing their concern or support.
11   See id. Ex. 3. Mr. Weitsman avers that, after the video was published, he “was unable to
12   sleep at all, all weekend, and ha[d] no choice but to continue to address the allegation of
13   child sex trafficking with [his] employees.” Id. ¶ 9. Mr. Weitsman says he is “drowning
14   in the torrential downpour of mental anguish associated with Defendant Levesque’s
15   defamation campaign.” Id. ¶ 13. In light of the November 12, 2020 video, “Plaintiffs[]
16   reiterate to the Court their request for additional damages, including appropriate punitive
17   damages, requested in their fifth supplemental motion.” 6th Supp. Br. at 5.
18         Defendant has filed no oppositions to Plaintiffs’ Supplemental Briefs. See generally
19   Docket.
20                                  MONETARY DAMAGES
21         Upon entry of default judgment, the well-pleaded factual allegations of the
22   complaint are taken as true, except those relating to damages. See Au Bon Pain Corp. v.
23   Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981) (citations omitted); see also TeleVideo Sys.,
24   Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987). To prove damages, a plaintiff
25   may submit declarations or documentary evidence, or the Court may hold an evidentiary
26   hearing. See Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993) (citations
27   omitted); see also Taylor Made Golf Co. v. Carsten Sports, 175 F.R.D. 658, 661 (S.D. Cal.
28   1997) (“In assessing damages, the court must review facts of record, requesting more

                                                  14
                                                                               19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1958 Page 15 of 34



1    information if necessary, to establish the amount to which plaintiff is lawfully entitled upon
2    judgment by default.”).
3           Under New York law,5 “[d]efamation is the injury to one’s reputation either by
4    written expression, which is libel, or by oral expression, which is slander.” Idema v.
5    Wager, 120 F. Supp. 2d 361, 365 (S.D.N.Y. 2000), aff’d, 29 F. App’x 676 (2d Cir. 2002)
6    (citing Morrison v. Nat’l Broad. Co., 19 N.Y.2d 453, 458 (N.Y. 1967)). “Generally, in a
7    defamation action, the prevailing party may seek compensatory damages and punitive
8    damages.” Robertson v. Doe, No. 05CIV7046LAPRLE, 2009 WL 10676484, at *4
9    (S.D.N.Y. Dec. 17, 2009), report and recommendation adopted, No. 05 CIV. 7046(LAP),
10   2010 WL 11527317 (S.D.N.Y. May 11, 2010), aff’d sub nom. Robertson v. Dowbenko, 443
11   F. App’x 659 (2d Cir. 2011) [hereinafter “Robertson I”] (citing Gertz v. Robert Welch, Inc.,
12   418 U.S. 323, 350 (1974); Smith v. Wade, 461 U.S. 30, 50 (1983); Matherson v. Marchello,
13   473 N.Y.S.2d 998, 1002 (N.Y. App. Div. 1984)).
14          Plaintiffs request both compensatory and punitive damages. See generally Am. 3d
15   Supp. Br.; 5th Supp. Br. The Court will address each request in turn.
16   I.     Compensatory Damages
17          Initially, Plaintiffs requested general/presumed damages of “not less than $800,000”
18   to compensate them “for their loss of reputation and the humiliation and mental suffering
19   caused by the defamation and harassment over a period of three-and-a-half years.” Am.
20   3d Supp. Br. at 9. However, in their Fifth Supplemental Brief, Plaintiffs revised their
21   request, seeking instead (1) “an award of actual damages as itemized in Plaintiffs’ Third
22
23   5
       Although this action was transferred to this District from New York, the Court continues to apply New
24   York substantive law to Plaintiffs’ state law claims, including Plaintiffs’ damages requests. See, e.g.,
     Ravelo Monegro v. Rosa, 211 F.3d 509, 513 (9th Cir. 2000) (citing Ferens v. John Deere Co., 494 U.S.
25   516, 524–25 (1990); Van Dusen v. Barrack, 376 U.S. 612, 636–37 (1964)); Patterson v. Balsamico, 440
     F.3d 104, 119 (2d Cir. 2006) (“A federal court, in reviewing the amount of damages awarded on a state
26   law claim, must apply New York law.”) (citations omitted). Plaintiffs’ Supplemental Briefs only assess
     the issue of compensatory and punitive damages under New York law. See generally ECF Nos. 98, 99.
27   Nor did any Party assert during the November 5, 2020 hearing a belief that any other law should apply to
28   the compensatory or punitive damages issues before the Court. Accordingly, the Court only assesses
     Plaintiffs’ compensatory and punitive damages requests under New York law.

                                                       15
                                                                                         19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1959 Page 16 of 34



1    Supplemental [Doc. 98 at 14—17],” and (2) “increased general/presumed damages in the
2    total amount of $1,600,000,” for a total of nearly $2 million in compensatory damages. 5th
3    Supp. Br. at 2.
4          A.     Legal Standard
5          “The plaintiff in a defamation action may be entitled to two types of compensatory
6    damages: ‘(1) general damages, which the law presumes to be the natural, proximate and
7    necessary result of the publication; and (2) special damages, which are not presumed to be
8    necessary and inevitable of publication . . . [and] must be shown by allegation and proof.’”
9    Robertson v. Doe, No. 05 CIV. 7046(LAP), 2010 WL 11527317, at *2 (S.D.N.Y. May 11,
10   2010), aff’d sub nom. Robertson v. Dowbenko, 443 F. App’x 659 (2d Cir. 2011)
11   [hereinafter “Robertson II”] (quoting Schneider v. Green, No. 88 CIV. 2931 (MJL), 1990
12   WL 151142, at *18 (S.D.N.Y. Oct 1, 1990)). “Under New York law, when, as alleged
13   here, a statement is libelous per se, a presumption of actual damage to reputation arises
14   from the statement itself, thereby entitling the plaintiff to recover general damages.”
15   Anglo-Iberia Underwriting Mgmt. Co. v. Lodderhose, 282 F. Supp. 2d 126, 132 (S.D.N.Y.
16   2003), as amended (Oct. 8, 2003) (citing Hinsdale v. Orange Cnty. Publ’ns, Inc., 217
17   N.E.2d 650, 652 (N.Y. 1966)).
18         “However, although the existence of compensatory damages is presumed, the
19   quantum of such damages is not.” Gatz v. Otis Ford, Inc., 711 N.Y.S.2d 467, 468 (N.Y.
20   App. Div. 2000) (citations omitted). “The amount of general damages in a defamation
21   action must be supported by competent evidence concerning the injury, but there is no need
22   to produce evidence which assigns an actual dollar value to the injury.” Technovate LLC
23   v. Fanelli, 20 N.Y.S.3d 295, at *6 (N.Y. Civ. Ct. 2015) (citing Wolf St. Supermarkets v.
24   McPartland, 108 A.D.2d 25 (N.Y. App. Div. 1985)). “In determining the appropriate
25   amount of general damages in a defamation claim, the court generally defers to the victim’s
26   pleaded amount because ‘[b]y the very nature of harm resulting from defamatory
27   publications, it is frequently not susceptible of objective proof.’” Robertson I, 2009 WL
28   10676484, at *4 (quoting Carey v. Piphus, 435 U.S. 247, 263 (1978) (citing 1 F. Harper &

                                                  16
                                                                               19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1960 Page 17 of 34



1    F. James, Law of Torts § 5.30, at 468 (1956))). The defendant’s ability to pay is not a
2    relevant consideration in assessing compensatory damages. See Rupert v. Sellers, 368
3    N.Y.S.2d 904, 909 (N.Y. App. Div. 1975) (“It is clear that with respect to compensatory
4    damages the wealth of either party has no bearing in law.”).
5          Statements falling into any of the four following categories constitute defamation
6    per se of an individual plaintiff, and therefore do not require proof of damages: “(1)
7    statements charging the plaintiff with a serious crime; (2) statements that tend to injure the
8    plaintiff in her trade, business or profession; (3) statements that impute to the plaintiff a
9    ‘loathsome disease’; and (4) statements that impute unchastity to a woman.” Nolan v. New
10   York, 158 A.D.3d 186, 195 (N.Y. App. Div. 2018) (citations omitted). “Likewise, with
11   regard to business entities, ‘statements which impugn the basic integrity, creditworthiness,
12   or competence of the business, are defamatory per se, and thus, special damages need not
13   be pleaded.’” Prince v. Fox Television Stations, Inc., 33 Misc. 3d 1225(A), 939 N.Y.S.2d
14   743 (Sup. Ct. 2011) (quoting Ruder & Finn Inc. v. Seaboard Surety Co., 439 N.Y.S.2d 858,
15   862 (1981)) (citing Drug Research Corp. v. Curtis Publ’g Co., 199 N.Y.S.2d 33, 37
16   (1960)), aff’d in relevant part as modified, 93 A.D.3d 614 (2012).
17         B.     Analysis
18         Plaintiffs first request their “actual damages.” 5th Supp. Br. at 2. Per Plaintiffs’
19   evidence, through February 2020, Plaintiffs have paid $128,000 to Dynamic, a public
20   relations company, for reputation management and social media monitoring, see Donnelly
21   Decl. ¶¶ 4–5, 10, Ex. 3; $19,797.30 in overtime to Ms. Johnson, an employee tasked with
22   compiling and reviewing Defendant’s defamatory posts, see Johnson Decl. ¶¶ 2, 6, 9, Ex.
23   1; $4,500 to RSA, a public relations company, for monitoring and addressing the
24   defamatory posts, see Johnson Decl. ¶¶ 10–12, Ex. 2; see also Donnelly Decl. ¶ 11; and
25   $175,000 to Tarakeet, a specialty search engine optimization firm, to combat reputational
26   damage, see Johnson Decl. ¶¶ 10–12, Ex. 2; see also Donnelly Decl. ¶ 12. Thus, in total,
27   as of February 1, 2020, Plaintiffs had expended $327,297.30 combatting Defendant’s
28   defamatory statements. Since then, Plaintiffs have continued to pay $2,500 per month to

                                                   17
                                                                                 19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1961 Page 18 of 34



1    Dynamic for public relations services required as a result of Defendant’s defamation. See
2    Supp. Weitsman Decl. ¶ 6. The last invoice to Plaintiffs noted in Dynamic’s records was
3    for February 1, 2020, see Donnelly Decl. ¶ 10; id. Ex. 3; therefore, the Court concludes
4    that Plaintiffs have paid Dynamic for services related to the defamation for an additional
5    nine months, totaling $22,500, since February 1, 2020. Accordingly, Plaintiffs’ “actual
6    damages” to date total at least $349,797.30. The Court concludes that Plaintiffs have
7    adequately proven that they have incurred damages in this amount and awards Plaintiffs
8    this sum.
9          As to Plaintiffs’ request for $1,600,000 in general damages, although damages for
10   loss of reputation, humiliation, and mental suffering are not quantifiable, Plaintiffs have
11   submitted declarations, invoices, and time records to establish the significant injury they
12   have incurred as a result of Defendant’s defamatory statements over the past four years.
13   The evidence noted above indicates that Plaintiffs have incurred hundreds of thousands of
14   dollars in expenses combatting the reputational damage caused by Defendant’s defamatory
15   statements, from which the Court can and does infer that the reputational harm to Plaintiffs
16   has been great. Further, Mr. Donnelly estimates it will take roughly two years after
17   Defendant is enjoined for the injury to cease, see Donnelly Decl. ¶ 13, making hundreds of
18   thousands of dollars more in such expenditures likely. Plaintiffs also submit declarations
19   detailing more anecdotally the reputational and business injuries they have incurred, as
20   well as the impacts on Mr. Weitsman and his family. See generally Weitsman Decl.;
21   Donnelly Decl.; Johnson Decl.; Supp. Weitsman Decl.; 2d Supp. Weitsman Decl.; see also
22   supra at 4–6, 7, 11–12, 14.
23         This Court previously determined, in its February 14, 2020 Order, that Plaintiffs had
24   adequately pleaded a claim for defamation per se and were entitled to default judgment on
25   that claim. See ECF No. 97 at 12–16. Thus, the Court concludes that Plaintiffs are entitled
26   to general damages for Defendant’s per se defamatory statements, to the extent they have
27   provided competent evidence to show injury from Defendant’s defamatory statements.
28   And, having reviewed the evidence submitted by Plaintiffs, the Court is convinced that

                                                  18
                                                                               19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1962 Page 19 of 34



1    Plaintiffs have suffered actual and substantial injury as a result of Defendant’s defamation.
2    Defendant has been making defamatory statements about Plaintiffs for more than four
3    years. One readily can infer from the fact that Plaintiffs have expended more than $300,000
4    on public relations and search engine optimization services solely to address Defendant’s
5    statements that Plaintiffs’ business reputation has been injured, substantially, as a result of
6    the defamation.    That many scrap metal vendors have stopped doing business with
7    Plaintiffs since the defamation started, without complaining of service or pricing issues,
8    further supports this inference, see Weitsman Decl. ¶ 12, particularly given the extent to
9    which business in Plaintiffs’ industry depends upon reputation, see id. ¶ 9. Accordingly,
10   the Court finds that Plaintiffs have provided adequate evidence of an actual injury from
11   Defendant’s sustained Internet defamation campaign to merit an award of general damages.
12         The Court was inclined to find the $800,000 originally requested by Plaintiffs for
13   compensatory damages reasonable; however, the Court has some concerns about Plaintiffs’
14   belated request to double that quantum of damages and separately award “actual damages,”
15   resulting in a total award of nearly $2 million. Nonetheless, the Court does believe some
16   upward adjustment of the originally requested $800,000 in compensatory damages is
17   appropriate given both the sustained nature of Defendants’ defamation campaign, see, e.g.,
18   Bouveng v. NYG Capital LLC, 175 F. Supp. 3d 280, 336–44 (S.D.N.Y. 2016) (upholding
19   jury award of $1.5 million in compensatory damages on defamation claim where
20   “[d]efendants engaged in a daily campaign of Internet-based defamation against [p]laintiff
21   that lasted for approximately ten months” and the articles in question “are replete with
22   egregiously defamatory statements about [p]laintiff”), as well as the length of time
23   Plaintiffs’ request has been pending before this Court. Having given due consideration to
24   the evidence before it, as well as the factors Plaintiffs urged the Court to weigh, see Am.
25   3d Supp. Br. at 9–18, the Court finds that an award of $600,000 in general damages, in
26   addition to an award of Plaintiffs’ actual damages, is appropriate to compensate Plaintiffs
27   for the substantial harm, both emotional and reputational, they have incurred as a result of
28   Defendant’s defamation.

                                                   19
                                                                                  19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1963 Page 20 of 34



1           Accordingly, the Court GRANTS IN PART Plaintiffs’ request for compensatory
2    damages. The Court will award Plaintiffs $349,797.30 in actual damages and $600,000 in
3    general damages, for a total award of $949,797.30 in compensatory damages.
4    II.    Punitive Damages
5           Plaintiffs also request punitive damages. Originally, Plaintiffs sought punitive
6    damages in the amount of $200,000, Am. 3d Supp. Br. at 20, but Plaintiffs’ Fifth
7    Supplemental Brief requested that the Court award double that figure—$400,000—instead,
8    see 5th Supp. Br. at 2.
9           Under New York law, to merit an award of punitive damages for defamation, a non-
10   public figure plaintiff6 must establish, by a preponderance of the credible evidence,
11   common law malice, which is “hatred, ill will, spite or wanton, reckless, or willful
12   disregard of the rights of another or the injurious effects of the defendant’s conduct upon
13   another.” Zaidi v. United Bank Ltd., 747 N.Y.S.2d 268, 276, 277–78 (N.Y. Sup. Ct. 2002)
14   (citations omitted). Punitive damages are awarded at the discretion of the trier of fact and
15   serve the dual purpose of deterring the libelor as well as serving as a warning to others.
16   Wachs v. Winter, 569 F. Supp. 1438, 1444 (E.D.N.Y. 1983) (citations omitted); see also
17   Rombom v. Weberman, No. 1378/00, 2002 WL 1461890, at *9 (N.Y. Sup. Ct. June 13,
18   2002) (“‘[W]hether to award punitive damages in a particular case, as well as the amount
19   of such damages, if any, are primarily questions which reside in the sound discretion of the
20   original trier of the facts.’”) (quoting Nardelli v. Stamberg, 377 N.E.2d 975 (N.Y. 1978)),
21   aff’d, 766 N.Y.S.2d 88 (N.Y. App. Div. 2003). Because “the quantum of damages . . .
22
23
     6
24     On the record before it, the Court sees no reason to consider Plaintiffs anything other than private figures.
     “There is no proof that [P]laintiff[s] ha[ve] achieved general fame or notoriety or ‘assumed [a] role[ ] of
25   especial prominence in the affairs of society.’” Sovik v. Healing Network, 665 N.Y.S.2d 997, 1000 (1997),
     amended on reargument, 679 N.Y.S.2d 858 (N.Y. App. Div. 1998) (third and fourth alterations in original)
26   (quoting Gertz, 418 U.S. at 345). Nor are there indications that Plaintiffs “voluntarily injected
     [themselves] into the vortex of [the] particular public controversy [at issue] in order to influence its
27   outcome” such that they are “limited purpose public figures.” Id. (second and third alterations in original)
28   (citations omitted). Any notoriety Plaintiffs have acquired appears to be the result of Defendant’s
     defamation rather than any acts affirmatively undertaken by Plaintiffs.

                                                           20
                                                                                               19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1964 Page 21 of 34



1    [must] be established by proof[, . . .] Plaintiff cannot rely on the well-pleaded allegations
2    of its complaint to support a prayer for punitive damages.” Robertson II, 2010 WL
3    11527317, at *6 (citations and internal quotation marks omitted) (first alteration in
4    original).
5          In New York, “[t]he law as to whether punitive damages can be awarded in cases
6    decided by default judgment is somewhat murky.” Robertson I, 2009 WL 10676484, at
7    *11. For instance, in Dubai Bank, Ltd., New York Branch v. Joshi, the magistrate judge
8    recommended against awarding punitive damages on a claim of defamation won on default,
9    reasoning:
10                at some point the realities of this being an award of damages
                  based on a default judgment must be realized. On the one hand,
11
                  plaintiff should not be penalized because he has won a judgment
12                by default rather than by a trial on the merits. The court is not
                  free to speculate on whether the claim really has merit, but should
13
                  treat the default judgment as if there has been a decision on the
14                merits. On the other hand, the court recognizes that punitive
                  damages are to be awarded only in cases of malicious actions in
15
                  gross disregard of a plaintiff's rights.
16
17   No. 85 CIV. 5005 (MJL), 1989 WL 168088, at *5 (S.D.N.Y. Aug. 29, 1989); see also
18   Wachs, 569 F. Supp. at 1444–45 (noting that, “[s]ince defendant has never appeared in this
19   action, it is difficult to make a determination as to whether or not he acted in good faith or
20   with malice,” and concluding, “[s]ince there is very little objective evidence that defendant
21   acted either in bad faith or with malice toward plaintiff, the undersigned recommends that
22   plaintiff not be awarded punitive damages”) (citations omitted); Robertson II, 2010 WL
23   11527317, at *5–7 (denying punitive damages on default because, “[w]here, as here, ‘there
24   has been no trial of the facts,’ there is generally ‘no basis for determining how egregious
25   or opprobrious [the defendant’s] conduct has been,’” and the plaintiff failed to offer
26   adequate evidence of ill will) (citation omitted).
27         However, at least one New York court has awarded punitive damages on default
28   judgment on a claim for libel. See Xiaokang Xu v. Xiaoling Shirley He, 48 N.Y.S.3d 530,

                                                   21
                                                                                 19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1965 Page 22 of 34



1    533–34 (2017) (approving punitive damages award of $5,000 where “defendant has
2    repeatedly harassed plaintiff and his family, attempted to discredit him and damage his
3    reputation, brought numerous suits against plaintiff and his agents, employers and
4    associates and continues to attempt to relitigate issues long since determined”).
5          During the November 5, 2020 hearing, Plaintiffs’ counsel conceded that a request
6    for punitive damages on a default judgment is somewhat unusual. Yet, taking into
7    consideration the evidence submitted by Plaintiffs in support of their Supplemental Briefs,
8    the Court is convinced that it is more likely than not that Defendant defamed Plaintiffs out
9    of common law malice, and accordingly the Court finds that an award of punitive damages
10   is warranted here. It is reasonable to infer from the evidence before the Court that
11   Defendant’s defamatory statements stem from being terminated twice from his
12   employment at a company affiliated with Plaintiffs, given that the posts started shortly after
13   Defendant’s termination.      Moreover, the sustained and voluminous nature of the
14   defamatory campaign and Defendant’s escalation to outright threats, despite this litigation,
15   strongly indicates that Defendant bears significant ill will toward Plaintiffs that is unlikely
16   to stop without some further deterrent.
17         Indeed, Defendant mocked Plaintiffs after they sent their demand letter, see FAC
18   Ex. D, indicating a willful disregard of the injurious effects of his conduct upon Plaintiffs.
19   See, e.g., Daniels v. Kostreva, No. 15 CV 3141 (ARR)(LB), 2017 WL 823583, at *12–14
20   (E.D.N.Y. Jan. 12, 2017) (recommending punitive damages of $35,000 on default
21   judgment for libel where publication of “damaging and spiteful accusations” online
22   continued over several months, including “information from the emails plaintiff sent to her
23   trying to resolve the matter,” as these facts supported “the intentional and malicious nature
24   of defendant’s conduct”), report and recommendation adopted, No. 15CV3141ARRLB,
25   2017 WL 519227 (E.D.N.Y. Feb. 8, 2017). That Defendant has himself posted on social
26   media about defamation, and still continued to defame Plaintiffs, further supports the
27   inference that Defendant is motivated by a strong hatred and a willful disregard of
28   Plaintiffs’ rights. See FAC Exs. B, C. And Defendant’s recent posts recognizing that he

                                                   22
                                                                                  19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1966 Page 23 of 34



1    may soon be enjoined but continuing to repeat statements that have been deemed
2    defamatory further supports this inference. See 3d Supp. Johnson Decl. ¶ 4; id. Ex. 2 at 2.
3          Thus, in light of the truly egregious nature of Defendant’s actions, the Court finds
4    some award of punitive damages merited despite the procedural posture of this case.
5    However, the Court is disinclined to grant $400,000 in punitive damages, particularly given
6    Plaintiffs’ own statements that they believe Defendant to be an unemployed student
7    working toward a bachelor’s degree. Am. 3d Supp. Br. at 19; Johnson Decl. ¶ 15. In light
8    of Defendant’s presumed circumstances, a lesser amount seems adequate to punish and
9    deter. See Micari v. Mann, 481 N.Y.S.2d 967, 970 (N.Y. Sup. Ct. 1984) (noting factfinder
10   “is entitled to consider [the defendant’s financial] condition after an award has been made
11   for compensatory damages”) (citations omitted).
12         Accordingly, this Court, in its discretion and after having reviewed all of the
13   evidence before it, finds an award of $50,000 in punitive damages appropriate.
14                                 PERMANENT INJUNCTION
15         Finally, Plaintiffs request a permanent injunction. See Am. 3d Supp. Br. at 2–7, 18–
16   19; see also Proposed Order.         Plaintiffs’ Proposed Order would permanently bar
17   “Defendant and all those acting under his direction or control” “from publishing or causing
18   the publishing, via internet or any other medium, any of the following false and defamatory
19   statements, whether directly or indirectly, about any of the Plaintiffs,” and specifies fifteen
20   statements Defendant has made about Plaintiffs, which Plaintiffs label the “False
21   Statements.” Proposed Order at 5–6. The Proposed Order requires Plaintiff to remove the
22   False Statements “from all websites, search engines, forums, blogs, lists, social media
23   websites, and/or other forums of mass communication (collectively ‘Forums’)” within ten
24   days of the date of the order. Id. at 5–6. The Proposed Order also requires Defendant,
25   within ten days, to “immediately remove from all Forums any references, including any
26   partial references, to a False Statement,” as well as “any images or photos of Weistman
27   and/or his family.” Id. at 6–7. The Proposed Order also enjoins Defendant “from posting
28   on any Forum, or encouraging or soliciting others to post on any Forum, any False

                                                   23
                                                                                  19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1967 Page 24 of 34



1    Statement, or variation thereof, about any Plaintiff and/or any business entity related
2    thereto,” or “any images or photos of Weitsman and/or his family.” Id. at 8. The Proposed
3    Order further provides:
4                   To the extent Defendant is unwilling or unable to remove the
                    False Statements within 10 days from the date of this Order,
5
                    Twitter.com, Facebook.com, Instagram.com, YouTube.com,
6                   and/or any other social media platform or Forum should
                    permanently suspend the use of Defendants’ account(s) in
7
                    accordance with its internal rules and policies. . . . To the extent
8                   any Forum is unwilling or unable to permanently suspend the use
                    of Defendant’s account(s), the Forum shall turn over ownership
9
                    of the account(s) to Plaintiffs’ counsel in order for Plaintiffs to
10                  effectuate the relief granted under this Order[.]
11   Id. at 8–9. The Proposed Order indicates that it shall apply “to any and all other Internet
12   URLs which now or hereinafter display, contain, or otherwise publish the same or similar
13   statements decreed and declared herein by this Court to be false and defamatory,”
14   specifically “any and all URLs in which the False Statements are now located at or are to
15   be located at on a subsequent date.” Id. at 9. Finally, the Proposed Order requests that
16   “Google, Yahoo!, Bing, Facebook, Instagram, Twitter, YouTube, and other websites with
17   the same or similar defamatory content about Plaintiffs remove all associated webpages
18   and URLs from their respective search indexes and websites.” Id. at 9–10.
19   I.     Legal Standard
20          Under New York law,7
21
22   7
       Plaintiffs’ Supplemental Briefs largely rely on New York case law to support their request for an
     injunction. See Am. 3d Supp. Br. at 3–7. However, during the November 5, 2020 hearing, Plaintiffs’
23   counsel asserted that they believe there is a basis for applying either California law or New York law to
24   their request for injunctive relief. “A permanent injunction, as a method to enforce substantive law rights,
     ‘is an integral component of the [underlying] substantive law right.’” United Nat. Maint., Inc. v. San
25   Diego Convention Ctr. Corp., No. 07CV2172 AJB, 2012 WL 3861946, at *4 (S.D. Cal. Sept. 5, 2012)
     (quoting Sullivan v. Vallejo City Unified Sch. Dist., 731 F. Supp. 947, 956 (E.D. Cal. 1990)) (alteration in
26   original). “Thus, in the Ninth Circuit, the availability of injunctive relief is a substantive issue and is
     therefore governed by state law.” Id. (citing Sims Snowboards, Inc. v. Kelly, 863 F.2d 643, 647 (9th Cir
27   .1988); Fansler Found. v. Am. Realty Investors, Inc., No. CV–F–04–5285 LJO DLB, 2007 WL 1302742,
28   *2 (E.D. Cal. May 2, 2007); Sullivan, 731 F. Supp. at 956). Accordingly, New York law applies in
     determining whether injunctive relief is appropriate. Regardless, the same general standard applies under

                                                         24
                                                                                            19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1968 Page 25 of 34



1                   a plaintiff seeking a permanent injunction must . . . demonstrate:
                    (1) that it has suffered an irreparable injury; (2) that remedies
2
                    available at law, such as monetary damages, are inadequate to
3                   compensate for that injury; (3) that, considering the balance of
                    hardships between the plaintiff and defendant, a remedy in equity
4
                    is warranted; and (4) that the public interest would not be
5                   disserved by a permanent injunction.
6    Granite Music Corp. v. Ctr. St. Smoke House, Inc., 786 F. Supp. 2d 716, 729 (W.D.N.Y.
7    2011) (quoting eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006)); accord
8    Kaupp v. Church, No. 10 Civ. 7559(JFK), 2011 WL 4357492, at *4 (S.D.N.Y. Sept. 19,
9    2011) (citing Salinger v. Colting, 607 F.3d 68, 77 (2d Cir. 2010)).
10          “[A]bsent extraordinary circumstances, injunctions should not ordinarily issue in
11   defamation cases . . . because ordinarily libels may be remedied by damages.” Metro.
12   Opera Ass’n v. Local 100, Hotel Emps. & Rest. Emps. Int’l Union, 239 F.3d 172, 177 (2d
13   Cir. 2001) (citing Crosby v. Bradstreet Co., 312 F.2d 483, 485 (2d Cir. 1963)). Further,
14   injunctive relief in defamation cases is disfavored because a permanent injunction
15   constitutes a prior restraint on expression, raising a “heavy presumption” of infringing the
16   defendant’s rights under the First Amendment. See id. at 176–77. The granting of a
17   mandatory injunction, as Plaintiffs seek here, is also “an extraordinary and drastic remedy.”
18   Rombom v. Weberman, No. 1378/00, 2002 WL 1461890, at *12–13 (N.Y. Sup. Ct. June
19   13, 2002) (citing Times Square Stores Corp. v. Bernice Realty Co., 107 A.D.2d 677, 682
20   (N.Y. App. Div. 1985)), aff’d, 766 N.Y.S.2d 88 (N.Y. App. Div. 2003).
21   ///
22   ///
23
24
     California law. See, e.g., Balboa Island Vill. Inn, Inc. v. Lemen, 40 Cal. 4th 1141, 1148 (2007), as modified
25   (Apr. 26, 2007) (“[A]n injunction issued following a trial that determined that the defendant defamed the
     plaintiff that does no more than prohibit the defendant from repeating the defamation, is not a prior
26   restraint and does not offend the First Amendment.”); id. at 1162 (“[T]he injunction must be reversed in
     part because it is overly broad, but a properly limited injunction prohibiting defendant from repeating
27   statements about plaintiff that were determined at trial to be defamatory would not violate defendant's
28   right to free speech.”). Therefore, the Court finds that its decision concerning Plaintiffs’ request for
     injunctive relief would have been the same had the Court applied California substantive law.

                                                          25
                                                                                             19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1969 Page 26 of 34



1    II.   Analysis
2          Plaintiffs assert that they are entitled to permanent injunctive relief because prior
3    restraint is not an issue on the facts before the Court. Am. 3d Supp. Br. at 3–4 (citing
4    NitGen Co. v. SecuGen Corp., C 04-02912 JW (RS), 2004 WL 2303929 (N.D. Cal. Oct.
5    12, 2004); New.Net, Inc. v. Lavasoft, 356 F. Supp. 2d 1071, 1084 (C.D. Cal. 2003);
6    Hammes Co. Healthcare, LLC v. Tri-City Healthcare Dist., No. 09-CV-2324 JLS CAB,
7    2011 WL 6182423, at *17 (S.D. Cal. Dec. 13, 2011); Lothschuetz v. Carpenter, 898 F.2d
8    1200, 1208–09 (6th Cir. 1990)). Plaintiffs also argue that the factors to be considered in
9    assessing whether to grant injunctive relief favor the granting of a permanent injunction.
10   See id. at 5–7.
11         In arguing that prior restraint is not an issue, Plaintiffs rely heavily on Lothschuetz,
12   supra, a Sixth Circuit opinion. See Am. 3d Supp. Br. at 4. Plaintiffs cite no New York
13   cases to support their argument. See id. at 3–4. However, based on this Court’s own review
14   of relevant authorities—some of which are cited by Plaintiffs elsewhere in their briefs—it
15   does appear that New York courts have approved permanent injunctions against future
16   libelous statements where the libel is “part of ‘a sustained campaign,’” Eugene Volokh,
17   Anti-Libel Injunctions, 168 U. Pa. L. Rev. 73, 141 (2019) (citations omitted), and where
18   the libelous statements injure a business interest or other property right. See, e.g., Rombom,
19   2002 WL 1461890, at *13 (approving modified permanent injunction where “the
20   statements made by defendants were calculated, in large part, to injure plaintiff’s business,
21   justifying the issuance of a mandatory injunction.”); Trojan Elec. & Mach. Co. v.
22   Heusinger, 557 N.Y.S.2d 756, 757–59 (N.Y. App. Div. 1990) (approving preliminary
23   injunction against libel, reasoning: “While equity will not intervene to restrain the
24   publication of words on a mere showing of falsity, it may intervene where restraint
25   becomes essential to the preservation of a business or other property rights threatened by
26   tortious conduct in which the words are merely an instrument of and incidental to the
27   conduct”) (citations omitted); Bingham v. Struve, 591 N.Y.S.2d 156, 158 (N.Y. App. Div.
28   1992) (approving preliminary injunction against allegedly defamatory speech that was

                                                   26
                                                                                 19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1970 Page 27 of 34



1    “capable of injuring plaintiff-husband’s standing and reputation in all aspects of his
2    personal and professional life, and of inflicting serious psychological and emotional
3    damage to both plaintiffs, as well as to their family members”); Ansonia Assocs. Ltd. P’ship
4    v. Ansonia Tenants’ Coal., Inc., 677 N.Y.S.2d 575, 576 (N.Y. App. Div. 1998) (affirming
5    preliminary injunction where “defendants’ conduct was not protected speech but merely
6    an instrument of and incidental to wrongful conduct . . . , calculated to injure plaintiff’s
7    business”) (citation omitted); Dennis v. Napoli, 49 N.Y.S.3d 652, 654 (N.Y. App. Div.
8    2017)     (upholding   preliminary    injunction    where    the   defendant’s     “unsolicited
9    communications to plaintiff's professional colleagues, friends, and family about plaintiff’s
10   alleged sexual proclivities . . . cause injury to [the plaintiff’s] reputation, jeopardize her
11   employment, and otherwise unnecessarily intrude upon her right to privacy”); cf. LoPresti
12   v. Florio, 899 N.Y.S.2d 10, 11 (N.Y. App. Div. 2010) (finding request for injunctive relief
13   “was properly dismissed because there was no evidence of a sustained campaign to
14   interfere with plaintiff's business that would justify a prior restraint on speech”).
15           The Court previously found that Plaintiffs were entitled to default judgment on their
16   claim for defamation and defamation per se, see ECF No. 97 at 14–16; accordingly, the
17   Court has found that the statements alleged to be false in the FAC are defamatory. Further,
18   it is clear from the evidence submitted by Plaintiffs that Defendant’s False Statements have
19   injured, and will continue to injure, Plaintiffs’ business interests. See, e.g., Weitsman Decl.
20   ¶¶ 11–12, 20; Donnelly Decl. ¶¶ 6–10; id. Exs. 1–3; Johnson Decl. ¶¶ 6–13; id. Exs. 1–3;
21   Supp. Weitsman Decl. ¶¶ 6, 8. Moreover, Defendant has been making these statements for
22   more than four years, since October 2016, despite the initiation of this litigation and the
23   issuance of an arrest warrant. See Am. 3d Supp. Br. at 5. Accordingly, it is clear that the
24   False Statements are part of a sustained campaign to injure Plaintiffs’ interests, including
25   their business interests. Therefore, the Court agrees with Plaintiffs that, on the facts of this
26   case, a permanent injunction would not be an impermissible prior restraint on First
27   Amendment-protected speech.
28   ///

                                                    27
                                                                                   19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1971 Page 28 of 34



1          The Court further agrees that the balance of the equities supports the issuance of an
2    injunction. The evidence establishes that Plaintiffs have suffered significant harm, not
3    readily assigned a monetary value, in losing business and goodwill as a result of
4    Defendant’s statements. See, e.g., Weitsman Decl. ¶¶ 11–12. The evidence also shows
5    that Mr. Weitsman and his family have suffered non-monetary harm as a result of
6    Defendant’s actions. See id. ¶¶ 14–18, 21; see also Supp. Weitsman Decl. ¶¶ 6–8; 2d Supp.
7    Weitsman Decl. ¶¶ 8–10, 13. It also is clear that Plaintiffs will continue to suffer this injury
8    to their business, and that Mr. Weitsman and his family will continue to be harmed in non-
9    compensable ways, unless and until this Court orders Defendant to stop, rendering
10   monetary damages alone inadequate. This degree of harm far outweighs the hardships
11   Defendant will suffer by imposition of a narrowly tailored injunction against speech
12   already found to be defamatory. Further, the public interest would not be disserved by a
13   narrowly tailored injunction in these circumstances. Accordingly, the Court agrees that
14   Plaintiffs have made the necessary showing of entitlement to a permanent injunction. See,
15   e.g., Rombom, 2002 WL 1461890, at *12 (granting modified permanent injunction in
16   defamation case given that “[p]laintiffs have made the requisite showing for a permanent
17   injunction”).
18         However, the Court finds that a number of modifications to Plaintiffs’ Proposed
19   Order are necessary in order for the requested relief to comply with the First Amendment.
20   See Carroll v. President & Comm’rs of Princess Anne, 393 U.S. 175, 183–84 (1968) (“An
21   order issued in the area of First Amendment rights must be couched in the narrowest terms
22   that will accomplish the pin-pointed objective permitted by constitutional mandate and the
23   essential needs of the public order. . . . In other words, the order must be tailored as
24   precisely as possible to the exact needs of the case.”) (citation omitted).
25         First, Plaintiffs’ Proposed Order applies to “Defendant and all those acting under his
26   direction or control, including without limitation his past, current and future agents,
27   servants, employees, and assignees, as well as all other persons in active concert or
28   participation with Defendant who receive notice of this Order.” Proposed Order at 5.

                                                    28
                                                                                   19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1972 Page 29 of 34



1    “There is no evidence in the record, however, to support a finding that anyone other than
2    [Defendant] defamed [Plaintiffs], or that it is likely that [Defendant] will induce others to
3    do so in the future. Therefore, the injunction, to be valid, must be limited to prohibiting
4    [Defendant] personally from repeating h[is] defamatory statements.” Balboa Island Vill.
5    Inn, 40 Cal. 4th at 1160.
6           Second, the Proposed Order prohibits not only the publication of the False
7    Statements themselves, but also any “variation thereof.” See Proposed Order at 8; see also
8    id. at 5 & n.1 (noting that “this restriction includes the publication of any implications,
9    videos, audio commentary, images or pictures that depict or convey the message associated
10   with any False Statement”); see also id. at 7 (requiring removal of “any references,
11   including any partial references, to a False Statement”); see also id. (requiring removal of
12   “any same or similar false and misleading statements, comments, information, or
13   references relative to Plaintiff”). As this Court has already granted Plaintiffs’ request for
14   a default judgment on their claim for defamation and defamation per se, and therefore
15   found the statements alleged in the FAC libelous, the Court finds it proper to enjoin
16   Plaintiff from publishing the libelous statements. Such statements are not protected by the
17   First Amendment, and accordingly an injunction against their repetition would not be a
18   prior restraint. See Ashcroft v. Free Speech Coal., 535 U.S. 234, 245–46 (2002) (“The
19   freedom of speech has its limits; it does not embrace certain categories of speech, including
20   defamation . . . .”) (citation omitted).
21          However, not all of the statements identified in the Proposed Order as False
22   Statements are alleged in the FAC.8 Based on the Court’s careful review of the FAC and
23   its exhibits, the Court believes the following statements from the Proposed Order have been
24   determined to be libelous and properly may be enjoined:
25
26   8
       Granted, as the YouTube videos cited in the FAC are no longer available, the Court recognizes that it is
     possible that some of these statements are contained therein. If Plaintiffs submit evidence that some of
27   the statements rejected by the Court appear in the YouTube videos, thus showing Defendant was on notice
28   from the allegations of the FAC that these statements are allegedly defamatory, the Court, of course, will
     entertain a motion to amend the injunction.

                                                        29
                                                                                           19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1973 Page 30 of 34



1                 1. Plaintiff is a “murderer”;
                  2. Plaintiff conspired, assisted, helped, or aided in the murder of
2
                  Michele Harris;
3                 3. Plaintiff assisted, helped, or aided Calvin Harris or any other
                  person in disposing of Michele Harris’s body;
4
                  4. Plaintiff was paid money by Calvin Harris or other person in
5                 connection with murder or disappearance of Michele Harris;
                  5. Plaintiff assisted, helped or aided Calvin Harris or any other
6
                  person from being found guilty, convicted, arrested, detained,
7                 liable, responsible, and/or suspected of murdering Michele
                  Harris;
8
                  6. Plaintiff’s equipment was used to dispose of Michele Harris’
9                 body;
                  7. Plaintiff was involved in the disappearance of Michele Harris;
10
                  8. Plaintiff sold or sells illegal drugs;
11                9. Plaintiff is or has been involved with Joaquín “El Chapo”
                  Guzmán;
12
                  10. Plaintiff engaged or engages in money laundering;
13                ...
                  15. Plaintiff has raped one or more people . . .
14
15   Proposed Order at 5–6. Accordingly, the following statements, which do not appear in the

16   FAC, were not adjudged libelous in the Court’s February 14, 2020 Order:
17                11. Plaintiff bribes or have bribed one or more government
                  officials;
18                12. Plaintiff is or has been involved with covering up the death
19                of Michael Burke;
                  13. Plaintiff has employed or does employ mostly pedophiles;
20                14. Plaintiff fooled the Environmental Protection Agency
21                (“EPA”) by removing two feet of contaminated soil at the
                  Jamestown Yard . . . .
22
23   Proposed Order at 6.       Accordingly, to enjoin these statements might well be an
24   unconstitutional prior restraint, and the Court therefore declines to extend the injunction to
25   these statements.
26         Moreover, the Court is concerned that enjoining variations of, depictions of, or
27   statements that “convey the message” of the False Statements, or statements that
28   “partial[ly] refer[]” to the False Statements, is a slippery slope that would potentially result

                                                    30
                                                                                   19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1974 Page 31 of 34



1    in an unconstitutional prior restraint. For example, Plaintiffs provide the exemplary
2    statement: “‘Did the #VicePresident of @UpstateShred admit that he is tracking my IP
3    address? #Binghamton @nyspolice @WBNG12News #CrimeNews #CalHarris.” Id. at 7
4    n.2. However, none of the False Statements allege that Plaintiffs track Defendant’s Internet
5    Protocol address. Thus, the Court does not agree with Plaintiffs that this statement falls
6    within the scope of the properly enjoined statements. And, while the Court is disturbed by
7    Defendant’s posting of “images or photos of Weitsman and/or his family, including his
8    wife and their minor child,” id. at 8, the Court does not believe the posting of personal
9    images alone falls within the scope of the False Statements such that this act is properly
10   subject to the requested injunctive relief. See, e.g., Brummer v. Wey, 89 N.Y.S.3d 11, 14
11   (N.Y. App. Div. 2018) (refusing to enjoin speech that, “as offensive as it is, cannot
12   reasonably be construed as truly threatening or inciting violence against plaintiff”). With
13   a heavy heart, the Court must conclude that it cannot extend the injunction to statements
14   other than the False Statements themselves.
15         Third, the Court has concerns about expanding the injunction beyond the parties to
16   this action. Plaintiffs’ Proposed Order extends not just to statements about “any Plaintiff,”
17   but also to statements concerning “any business entity related thereto.” See Proposed Order
18   at 8. But Plaintiffs have not supported this request with evidence that Defendant has made,
19   or has threatened to make, similar statements about any other entities affiliated with
20   Plaintiffs. Accordingly, the Court declines to phrase the injunction to extend to statements
21   about any related business entities beyond the named Plaintiffs.
22         Relatedly, the Court has concerns about ordering third parties, including Twitter,
23   Facebook, Instagram, and YouTube, to take action against Defendant should he fail to
24   remove the material in accordance with the injunction. See Proposed Order at 8–9; see
25   also id. at 9–10 (providing that the Court requests that “Google, Yahoo!, Bing, Facebook,
26   Instagram, Twitter, YouTube, and other websites with the same or similar defamatory
27   content about Plaintiffs remove all associated webpages and URLs from their respective
28   search indexes and websites”). Plaintiffs can request that these third parties voluntarily

                                                   31
                                                                                19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1975 Page 32 of 34



1    remove the material in question and/or suspend Defendant’s accounts, see, e.g., Not. of
2    Lodgment at 2, and, should Defendant fail to comply with the terms of the injunction, they
3    can return to this Court and seek to hold Defendant in contempt or sanction him. However,
4    the Court will not compel third parties who have not appeared in this matter to act. Any
5    mandatory injunction is extraordinary, see, e.g., Times Square Stores Corp., 484 N.Y.S.2d
6    at 596 (noting that, in New York, “a mandatory injunction compelling a party to
7    affirmatively act [is] an ‘extraordinary’ and ‘drastic’ remedy”) (citation omitted), and
8    Plaintiffs have cited no authority indicating that such a remedy is appropriate as to parties
9    who are not alleged to have committed any wrongful acts themselves and who have not
10   had an opportunity to oppose the requested relief. During the November 5, 2020 hearing,
11   Plaintiffs’ counsel indicated that the Communications Decency Act of 1996 (“CDA”) may
12   support this request. However, the Court finds that the CDA, in fact, cuts against ordering
13   a third party who has not appeared in the action to remove defamatory speech. See, e.g.,
14   Hassell v. Bird, 5 Cal. 5th 522, 541 (2018) (“Even though plaintiffs did not name Yelp as
15   a defendant, their action ultimately treats it as ‘the publisher or speaker of . . . information
16   provided by another information content provider.’ With the removal order, plaintiffs seek
17   to overrule Yelp’s decision to publish the three challenged reviews. Where, as here, an
18   Internet intermediary’s relevant conduct in a defamation case goes no further than the mere
19   act of publication—including a refusal to depublish upon demand, after a subsequent
20   finding that the published content is libelous—section 230 prohibits this kind of directive.”)
21   (citing 47 U.S.C. § 230(c)(1); Barrett v. Rosenthal, 40 Cal. 4th 33, 48, 53 (2006); Zeran v.
22   Am. Online, Inc., 129 F.3d 327, 330 (4th Cir. 1997); Medytox Sols., Inc. v.
23   Investorshub.com, Inc., 152 So. 3d 727, 731 (Fla. Dist. Ct. App. 2014)), cert. denied sub
24   nom. Hassell v. Yelp, Inc., 139 S. Ct. 940, 203 L. Ed. 2d 131 (2019). The Court fervently
25   hopes that the third parties in question will voluntarily remove the posts in question given
26   the Court’s determination that the posts are defamatory and the Court’s injunction against
27   Defendant’s making or continuing to make the statements in question, but the Court cannot
28   order the third parties to do so.

                                                    32
                                                                                   19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1976 Page 33 of 34



1           Finally, the Court is concerned that the Proposed Order requires Defendant to take
2    actions beyond his control. For example, the definition of “Forums” in the Proposed Order
3    seems overbroad. While Defendant presumably can easily delete his own posts made on
4    his own social media accounts, it is not clear to the Court that Defendant has the ability to
5    remove the False Statements from, for example, “search engines.” See Proposed Order at
6    6. Moreover, “Forums” includes “lists,” and it is unclear what, precisely, that term
7    encompasses. Further, it is not clear what Defendant may have “caused to be published”
8    (particularly given that, as noted supra at 28–29, there are no allegations that Defendant
9    has engaged or induced others to defame Plaintiffs), or whether Defendant has control over
10   the removal of such content. See Proposed Order at 7. Accordingly, the Court will revise
11   the Proposed Order to only require Defendant to remove those libelous statements he has
12   published himself and which are within his own control.
13          In light of the foregoing, the Court GRANTS IN PART Plaintiffs’ request for
14   permanent injunctive relief, as set forth below.
15                                        CONCLUSION
16          In light of the foregoing, the Court GRANTS IN PART Plaintiffs’ request for
17   monetary damages. Specifically, the Court GRANTS Plaintiffs’ request for “actual”
18   damages in the amount of $349,797.30; GRANTS IN PART Plaintiffs’ request for general
19   damages, awarding them the revised sum of $600,000; and GRANTS IN PART Plaintiffs’
20   request for punitive damages, awarding them the reduced amount of $50,000, for a total
21   damages award of $999,797.30.
22          The Court also GRANTS IN PART Plaintiffs’ request for permanent injunctive
23   relief, as follows:
24          1.     Defendant SHALL be permanently restrained and enjoined from libelously
25   publishing, via the Internet or any other medium, any of the following false and defamatory
26   statements (the “False Statements”): (1) that any Plaintiff is a “murderer”; (2) that any
27   Plaintiff conspired, assisted, helped, or aided in the murder of Michele Harris; (3) that any
28   Plaintiff assisted, helped, or aided Calvin Harris or any other person in disposing of

                                                  33
                                                                                19-CV-461 JLS (AHG)
 Case 3:19-cv-00461-JLS-AHG Document 109 Filed 11/20/20 PageID.1977 Page 34 of 34



1    Michele Harris’s body; (4) that any Plaintiff was paid money by Calvin Harris or any other
2    person in connection with the murder or disappearance of Michele Harris; (5) that any
3    Plaintiff assisted, helped, or aided Calvin Harris or any other person from being found
4    guilty, convicted, arrested, detained, liable, responsible, and/or suspected of murdering
5    Michele Harris; (6) that Plaintiffs’ equipment was used to dispose of Michele Harris’ body;
6    (7) that any Plaintiff was involved in the disappearance of Michele Harris; (8) that any
7    Plaintiff sold or sells illegal drugs; (9) that any Plaintiff is or has been involved with
8    Joaquín “El Chapo” Guzmán; (10) that any Plaintiff engaged or engages in money
9    laundering; and (11) that any Plaintiff has raped one or more people.
10         2.     Within fourteen (14) days of the date of the electronic docketing of this Order,
11   Defendant SHALL remove from all websites, forums, blogs, social media websites, and/or
12   other forums of mass communication any and all False Statements pertaining to any
13   Plaintiff that Defendant has published.
14         3.     In the event Defendant fails to comply with this Order, he MAY be subject to
15   contempt and/or sanctions.
16         4.     The Court RETAINS jurisdiction to enforce this judgment.
17         Given that this Order disposes of all remaining issues in this matter, the Clerk of the
18   Court SHALL ENTER JUDGMENT in favor of Plaintiffs and CLOSE the file.
19         IT IS SO ORDERED.
20   Dated: November 20, 2020
21
22
23
24
25
26
27
28

                                                  34
                                                                                19-CV-461 JLS (AHG)
